

Exhibit 10.11


Cyan, Inc.
Non-Employee Director Compensation & Expense Reimbursement Program
The following is the Cyan Inc. (“Cyan” or the “Company”) director compensation
program. This program shall apply to non-employee members of the Company’s Board
of Directors.
Equity Compensation
Initial Grants Upon Joining Board of Directors After Effective Time of Program
•
A one-time grant of a non-statutory stock option, granted at the first
Compensation Committee to occur after the date on which a director first joins
the Board of Directors, to purchase 42,000 shares of Common Stock.

Yearly Grants
•
A restricted stock unit (“RSU”) representing the right to acquire 15,0001 shares
of Common Stock, granted on the date of each annual meeting of stockholders to
each Director remaining in service following the annual meeting. Notwithstanding
the foregoing, no annual RSU will be granted to a director at an annual meeting
of stockholders where such annual meeting (or, with respect to the year in which
this Program becomes effective, the completion of the Company’s initial public
offering) falls within six months after a director first joined the Board.

Vesting and Terms of Options
•
The initial option awards shall vest in four equal annual installments on the
first four anniversaries of the vesting commencement dates.

•
The annual RSU awards shall vest on the date which is the middle of the quarter
(February 14, May 15, August 15 or November 15) first occurring after the first
anniversary of the vesting commencement date.

•
Vesting of initial and annual equity awards shall fully accelerate in the event
of a change in control of the Company.

•
The initial and annual options shall have a term of ten years from the date of
grant.

Cash Compensation   
•
An annual cash retainer of $50,000 for service on our Board of Directors;

•
A supplemental annual retainer of $18,000 per year payable to the chairperson of
the Audit Committee for the additional services rendered in connection with
chairing such committee;

•
A supplemental annual retainer of $7,500 per year payable to the non-chair
members of the Audit Committee for the additional services rendered in
connection with serving on such committee;

•
A supplemental annual retainer of $12,000 per year payable to the chairperson of
the Compensation Committee for the additional services rendered in connection
with chairing such committee;


Cyan Director Comp Program    1

--------------------------------------------------------------------------------



•
A supplemental annual retainer of $5,000 per year payable to the non-chair
members of the Compensation Committee for the additional services rendered in
connection with serving on such committee;

•
A supplemental annual retainer of $7,500 per year payable to the chairperson of
the Nominating & Governance Committee for the additional services rendered in
connection with chairing such committee; and

•
A supplemental annual retainer of $3,750 per year payable to the non-chair
members of the Nominating & Governance Committee for the additional services
rendered in connection with serving on such committee;

•
Annual retainers cover all meetings (no separate meeting fees).

•
Cash compensation to run from annual meeting to annual meeting, and to be
pro-rated for partial years’ service. Cash compensation will be paid out on a
quarterly basis in arrears.

Expense Reimbursement
In addition to the compensation outlined above, the Company also reimburses
directors for reasonable out-of-pocket expenses they incur in connection with
travel to Board/Committee meetings (airfare in business class) and otherwise
incurred in connection with performing their duties as members of the Board of
Directors and the Committees on which they serve.
Implementation Matters
This Director Compensation Program will take effect on closing of the Company’s
initial public offering (the “Effective Date”), and will be pro-rated for the
partial year to the extent applicable;
No initial option shall be granted to any director who was in service on the
Board on the Effective Date.
For the year in which the Effective date falls, the annual RSU award will occur
in connection with the closing of the Company’s initial public offering rather
than the annual meeting.
Adoption & Amendment History
Approved by the Compensation Committee on:    March 12, 2013
Amended by the Compensation Committee on:    March 2, 2015
•
Increased annual retainer from $35,000 to $50,000

•
Increased annual RSU from 8,500 shares to 15,000 shares




Cyan Director Comp Program    2